Citation Nr: 1527474	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits prior to April 4, 2014.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to October 1971.  The appellant is his ex-wife.  She seeks apportionment of the Veteran's disability compensation benefits for the period of time that they were separated, prior to their divorce on April 4, 2014. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 letter determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The appellant was married to the Veteran from May 29, 2008 to April 4, 2014.

2.  The appellant left the Veteran in May 2012 and they did not reside together again prior to their divorce on April 4, 2014.

3.  Prior to April 4, 2014, the Veteran reasonably discharged his responsibility to support the appellant.

4.  The appellant has not reliably demonstrated financial hardship existed prior to April 4, 2014.




CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA disability compensation benefits prior to April 4, 2014 have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.458(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to decisions regarding how benefits are paid.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how existing benefits are paid, such as between the Veteran and the appellant, his former spouse.  Under the reasoning in Sims, the VCAA is not applicable to the adjudication of apportionment claims.  Nevertheless, both the Appellant and the Veteran were advised of the appropriate laws and regulations relating to requests for apportionment in correspondence from VA.  Both the Veteran and appellant submitted written statements and VA Forms 21-0788 in support of their assertions in this contested claims case.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate the claim).  The Board finds that these actions satisfy any duties to notify and assist owed the Veteran and the appellant in the development of this claim.

If a Veteran is not living with his spouse, all or any part of the compensation payable on account of the Veteran may be apportioned as may be prescribed by the Secretary.  See 38 U.S.C.A. § 5307 (West 2014).  A "general" apportionment may be paid if the Veteran is not residing with his spouse and the Veteran is not reasonably discharging his responsibility for the spouse's support.  See 38 C.F.R. § 3.450.  The Court has held that it is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

A "special" apportionment may be paid where hardship is shown to exist but compensation may be apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his, or her dependents, and the apportionment claimants.  See 38 C.F.R. § 3.451.  It is noted that, ordinarily, a special apportionment of more than 50 percent of a service member's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for any apportionee.  Id. 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.  A Veteran's benefits may not be apportioned until the estranged spouse of a Veteran files a claim for an apportioned share.  38 C.F.R. § 3.458(g).

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).

As explained below, the Board finds that the evidence is against granting the claim for an apportionment of the Veteran's disability compensation pension benefits in favor of the appellant, his former spouse.

In May 2012 the appellant filed a claim for an apportionment of the Veteran's compensation benefits.  She stated that she and the Veteran had been together for 12 years.  She reported that they had retired and had been traveling around the United States.  She indicated that she did not feel safe with him, that the police had been called several times, and that she had left him.  She reported on a VA Form 21-0788 that she had just started a job after leaving her husband and that she earned $1,200 a month.  She reported total monthly expenses of $1,185 and reported that she had no assets other than a truck and her personal belongings.

In a January 2013 letter, the appellant stated that she had left the Veteran in April 2012 because he had threatened to burn her in her bed.  She provided a new VA Form 21-0788 in which she indicated that the Veteran was paying her $1,200 a month and she checked a box on the form indicating that she was living with another person and holding herself out openly to the public as the spouse of the other person.

In February 2013 she stated that she was penniless and homeless.  She said that she was sleeping on the floor at her sister's place.  She asserted that she had medical problems and could not work.  

In an August 2013 statement the Veteran said the he opposed the appellant's efforts to obtain a portion of his VA benefits.  He noted that they were married only five years and were actually together for less than three years.  He asserted that the appellant spent his funds while they were together, clearing out his bank account, and then she left him.  In a VA Form 21-0788 dated in August 2013, the Veteran indicated that the appellant was living with another person and holding herself out openly to the public as the spouse of the other person.  The Veteran listed monthly income of $4,193 and monthly expenses of $3,762.  

VA received another VA Form 21-0788 from the appellant in August 2013.  She indicated that she was receiving no support from the Veteran.  She said that she left him around May 2012.  She checked a box on the form indicating that she was living with another person and holding herself out openly to the public as the spouse of the other person.  She indicated that she had no income and that her rent and food was paid by public assistance.  She indicated that she had $75,000 in property and assets, but did not specify details as to what these assets were.  She stated that the Veteran had pending domestic violence charges against him.  She stated that she was the victim, not the Veteran.

The appellant submitted a final VA Form 21-0788 in March 2014.  She asserted on this document that the Veteran had never contributed to her support.  She also denied living with another person and holding herself out openly to the public as the spouse of the other person.  She indicated that she had no income of any sort.  In an accompanying note she reported that the town pays her rent and gives her a voucher for personal use.  She said that she has been homeless and without a car.

In December 2014, the Veteran submitted a copy of an April 4, 2014 divorce judgment.  The judgment states that the Veteran and the appellant met in 2007 and that they married on May 29, 2008.  It was noted that at the time of marriage the appellant was employed.  It stated that after approximately five months of marriage they had an altercation and the appellant left the Veteran, moving to another state (Maine).  Subsequently the parties got back together.  In August 2011 the Veteran was awarded 100 percent VA disability and received a lump sum check representing past due VA benefits in the amount of $128,000.  It was noted that the parties spent all of the $128,000 and none of it remained.  The judgment states that the appellant was on general assistance and that the Veteran received a VA disability check of $2,900 a month.  The judgment notes that the parties were married less than six years and that they actually lived together for only three or four of those years.  It was noted that for all time relevant before she moved back to Maine, the appellant had the ability to work and that she worked whenever she could.

The Board finds that the appellant's statements are not credible.  Her statements have been inconsistent and unreliable.  In May 2012 the appellant asserted that she had been together with the Veteran for 12 years (since 2000), yet the divorce judgment states that the Veteran and appellant first met in 2007.  In January 2013 the appellant stated that the Veteran had been paying her $1,200 a month.  Yet in all other correspondence she asserted that the Veteran had never paid her anything.  In January 2013 and August 2013 the appellant indicated on VA Forms 21-0788 that she was living with another person and holding herself out openly to the public as the spouse of that person.  She denied such on her March 2014 VA Form 21-0788.  The appellant has said she is homeless, yet then always indicated that she was either living with her sister or in lodgings subsidized by her community.  Given the inconsistencies with the appellant's statements the Board gives them little probative value.  

In this case the Board finds that the Veteran reasonably discharged his responsibility for support of the appellant prior to April 4, 2014.  In January 2013 the appellant reported that the Veteran was paying her $1200 a month.  Considering this along with the appellant's May 2012 statement that she was employed, earning $1200 a month, and that her expenses were less than $1200 a month, the Board must find that the Veteran had been providing support, and must further find that the support that he provided was reasonable.   As such, the criteria for a general apportionment under 38 C.F.R. § 3.450 are not met.  The Board recognizes that the appellant later changed her story and indicated that the Veteran was not providing her support and that she was not earning an income.  However, given the unreliability of her later statements, the Board is unable to rely on her later assertions.  

While § 3.450 requires a finding that a veteran is or is not reasonably discharging his duties to provide for his spouse, § 3.451 has no such requirement.  Therefore, the Board must consider the issue of whether a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 is warranted.  As noted herein above, in order for a special apportionment to be warranted, hardship must be shown to exist.  Hardship contemplates an inability to pay for essentials such as food, clothing, shelter or medical expenses.  Such deprivations are not shown in this case.  As noted above, in May 2012 the appellant reported that she earned $1200 a month and that her expenses were less than that.  Additionally the appellant indicated in January 2013 that the Veteran was paying her $1200 a month.  Although she later indicated that she had no income and that she was homeless, the record indicates that she has never been homeless.  It indicates that she was either living with her sister or she had her own lodgings.  Although she reported that the town was subsidizing her apartment and providing her vouchers for food, if this is true, she has a place to live and food to eat, thus hardship is not shown.  Furthermore, given the inconsistencies and unreliability of the appellant's statements the Board is unable to depend on the appellant to accurately report her situation and thus does not find that hardship on the part of the appellant is shown.  

Finally, the Board notes that the language regarding apportionment, both general and special, indicates that VA "may" award apportionment when certain criteria are met.  There is no indication that an apportionment must be made if certain criteria are met.

The Board finds that the weight of the evidence is against finding that a hardship exists.  Thus, the criteria for the assignment of a special apportionment have not been met under 38 C.F.R. § 3.451.  Accordingly, for the reasons stated above, the Board finds that the evidence is against the grant of an apportionment of the Veteran's VA compensation benefits prior to April 4, 2014.


ORDER

Entitlement to an apportionment of the Veteran's disability compensation benefits prior to April 4, 2014 is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


